Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 23, 2018

                                     No. 04-18-00308-CR

                                         Quinton COX,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 16-10-00139-CRK
                         Honorable H. Paul Canales, Judge Presiding


                                        ORDER

        The record in this appeal was due July 5, 2018. On July 10, court reporter Staci Slayden
filed volumes 1 – 6 of the record. Volume 7 of the record containing the exhibits has not been
filed. We order Ms. Slayden to file the exhibit volume of the reporter’s record by July 30, 2018.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2018.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court